              Case 2:20-sw-00993-JDP Document 5 Filed 04/06/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                                FILED
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
                                                                             Apr 06, 2021
                                                                         CLERK, U.S. DISTRICT COURT
   Facsimile: (916) 554-2900                                           EASTERN DISTRICT OF CALIFORNIA


 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10   IN THE MATTER OF THE APPLICATION               CASE NO.: 2:20-SW-00993-JDP
     OF THE UNITED STATES OF AMERICA
11   FOR A SEARCH WARRANT CONCERNING                ORDER TO UNSEAL SEARCH WARRANT
     THE CELLULAR TELEPHONE ASSIGNED                AND SEARCH WARRANT AFFIDAVIT
12   CALL NUMBER 561-774-4760

13

14         Upon application of the United States of America and good cause having been shown,

15         IT IS HEREBY ORDERED that the files in the above-captioned matter be, and are, unsealed.

16

17   Dated:    April 6, 2021
                                                      THE HONORABLE CAROLYN K. DELANEY
18                                                    United States Magistrate Judge
19

20
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANT
